SET ASIDE AND REMANDED and Opinion Filed June 10, 2014.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01610-CV

IN THE MATTER OF THE MARRIAGE OF OMID ROHANI AND SUMMER ROHANI

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-51617-2012

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                  Opinion by Justice Myers
       Before the Court is the parties’ joint motion to dismiss. The parties have settled their

differences. They ask the Court to reform the divorce decree and render judgment effectuating

their agreement. We grant the parties’ motion to the extent that we set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with their agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                 /Lana Myers/
                                                 LANA MYERS
131610F.P05                                      JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF THE MARRIAGE                         On Appeal from the 199th Judicial District
OF OMID ROHANI AND SUMMER                             Court, Collin County, Texas.
ROHANI                                                Trial Court Cause No. 199-51617-2012.
                                                      Opinion delivered by Justice Myers.
No. 05-13-01610-CV                                    Justices Lang and Brown, participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE without regard to the merits and this case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 10th day of June, 2014.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–